APPARATUS AND METHOD FOR JOINING MOLECULARLY ORIENTED PIPE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-13, and of Species 1, as represented by Fig. 1-9 and encompassed by claims 1-5 and 10-13, in the reply filed on August 26, 2021, is acknowledged.  Claims 6-9 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 8, – and– should be inserted after “depth;”.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 1-5 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, the terminology is inconsistent and the intended relationships between limitations are unclear to the point of indefiniteness.  For instance, it is not made explicit whether or not “a first section of pipe” in line 5 is the same as “a first longitudinal section of molecularly oriented pipe” recited earlier, or whether “an internal diameter” in line 5 is the same as “a given internal diameter” recited earlier.  In line 8, it is unclear whether “the spigot” is intended to refer to “at least one plain, spigot end” (and if so, to which one of these potentially multiple spigot ends), to “a mating spigot section”, or to an entirely new limitation without antecedent basis.  The claim requires revision for consistency and clarity.
The term "low elastic modulus" in claim 1 is a relative term which renders the claim indefinite.  The term "low elastic modulus" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, the last line, recites “an interference fit on the order of 0.5% with the spigot”.  This recitation is found indefinite because the phrase “on the order of” is used to designate the order of magnitude of a value, i.e., the approximate base-10 logarithm of the value.  Hence, this recitation conflicts with dependent claim 3’s recitation of “an interference fit on the order of 5%”, which is not a further limitation of claim 1 but simply a different order of magnitude from that already specified in claim 1.  In light of these conflicting recitations, “on the order of 0.5%” in claim 1 is interpreted herein as –of 
Claims 2-5 and 10-13 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “an interference fit on the order of 5%”, which, as explained with respect to claim 1 above, is not a further limitation of claim 1 but simply a different order of magnitude from that already specified in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewing (US 3,920,268) in view of Sasek (US 2010/0154977).
Regarding claim 1, Stewing teaches a method for joining a first longitudinal section 1 of molecularly oriented pipe to a second longitudinal section 1’ of molecularly oriented pipe (col. 3, LL. 15-22), each of the longitudinal sections 1, 1’ of molecularly oriented pipe having at least one plain, spigot end (spigot 3) having a given external diameter and a mating socket end (comprising bell 2) having a given internal diameter (Fig. 1; col. 3, LL. 15-22), the method comprising the steps of: providing a first section 1 of pipe having a straight, pre-formed socket (bell 2) with an internal diameter and with an end opening having enough clearance to allow a mating spigot section (spigot 3) having a given external diameter to be inserted into the socket end opening (Fig. 1; col. 3, LL. 15-22); inserting the spigot 3 into the socket end opening to a preselected depth (shown in Fig. 1, in which the end of the spigot section 3 abuts the socket 2) (Fig. 1; col. 3, LL. 15-22); and heating the socket 2 so that the internal diameter of the socket 2 comes into contact with the external diameter of the spigot 3 (Fig. 3; col. 3, LL. 23-38).
Stewing teaches that, upon heating, the molecularly oriented pipe exhibits elastic resiliency, i.e., the enlarged socket 2 shrinks to relieve its tensile stress and return to its original diameter, thereby conforming tightly to the spigot external diameter without deforming the spigot (Fig. 1, 3; col. 3, LL. 25-38).  Hence, Stewing is considered to teach that upon heating, the molecularly oriented pipe is in a rubbery state exhibiting a low elastic modulus (no guidance as to quantitative evaluation of this limitation being available, as explained above in the rejection above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph).
spigot – IDsocket,cooled) / ODspigot = [(300 mm + 2 × 6 mm) – 0.9 × 316 mm] / (300 mm + 2 × 6 mm) ≈ 8.8%) with the spigot 2.  Hence, Stewing teaches that the socket 2 undergoes thermal contraction to produce an interference fit of between about 0.5% and on the order of 5% with the spigot 3.  (See the rejection above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for a discussion of how this subject matter of claim 1 is interpreted.)
Stewing does not specifically teach that cooling the socket 2 to a temperature less than about 65 degrees C constitutes cooling the socket to about 55 degrees C.  However, Sasek similarly teaches joining sections of pipe together via contraction of a socket-like shrink tube 8, and teaches that the temperature to which the shrink tube 8 is heated as well as the temperature to which it is subsequently cooled  should be chosen according to the properties of the shrink tube’s material, in order to cause the shrink tube 8 to contract radially by the intended amount and to conform to the contours of the end sections 3, 4 of the mating pipes 1, 2, as well as to allow the resulting joint to be mechanically stressed without failure after cooling (Abstract; Fig. 1-3; [0014-0017]; clm. 5).  Therefore, it would have been within the level of ordinary skill in the art to determine In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 2, Stewing teaches that the socket 2 is heated, followed by cooling to a temperature less than about 65°C (Fig. 1, 3; col. 2, LL. 14-20; col. 3, LL. 25-38).  Stewing does not specifically teach that heating the socket 2 constitutes heating the socket to around 80°C, and that cooling the socket 2 to a temperature less than about 65°C constitutes cooling the socket to around 55°C.  However, Sasek similarly teaches joining sections of pipe together via contraction of a socket-like shrink tube 8, and teaches that the temperature to which the shrink tube 8 is heated as well as the temperature to which it is subsequently cooled  should be chosen according to the properties of the shrink tube’s material, in order to cause the shrink tube 8 to contract radially by the intended amount and to conform to the contours of the end sections 3, 4 of the mating pipes 1, 2, as well as to allow the resulting joint to be mechanically stressed without failure after cooling (Abstract; Fig. 1-3; [0014-0017]; clm. 5).  Therefore, it would have been within the level of ordinary skill in the art to determine that heating the socket 2 to around 80°C, followed by cooling the socket 2 to about 55 degrees C produces the desired level of thermal contraction and joint strength in the method of Stewing, given that Sasek suggests that the heated and cooled temperatures are both result-effective with respect to these outcomes and within the capacity of the In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 3, Stewing teaches that both sections 1, 1’ of pipe have an inside diameter of 30 cm (300 mm) and wall thickness of 6 mm, that initially the spigot 2 has an inside diameter of 316 mm, and that the socket 2 may shrink by 10% upon cooling (col. 3, LL. 64-68; col. 4, LL. 1-6), such that the socket 2 undergoes thermal contraction to produce an interference fit on the order of 5% ( (ODspigot – IDsocket,cooled) / ODspigot = [(300 mm + 2 × 6 mm) – 0.9 × 316 mm] / (300 mm + 2 × 6 mm) ≈ 8.8%) with the spigot 2.
Regarding claim 10, Stewing teaches that the spigot 3 and socket 2 form a restrained joint by applying an adhesive 5 between the internal diameter of the socket 2 and the external diameter of the spigot 3 (Fig. 1; col. 3, LL. 25-34).
Regarding claim 11, Stewing teaches that the adhesive 5 may be a heat activated adhesive (col. 3, LL. 25-28).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewing and Sasek as applied to claims 1-3 and 10-11 above, and further in view of either one of Schroeder et al. (US 2014/0252761) or Shumard (US 2003/0085573).
Regarding claim 4, Stewing does not specifically teach that the spigot 3 and socket 2 form a restrained joint by increasing the coefficient of friction of the spigot 3.  However, it is well known in the art to restrain similar socket–spigot pipe joints by increasing the coefficient of friction of the spigot, as evidenced by Schroeder et al. 
Regarding claim 5, Stewing does not specifically teach that the spigot 3 and socket 2 form a restrained joint by increasing the coefficient of friction of the spigot 3.  However, it is well known in the art to restrain similar socket–spigot pipe joints by increasing the coefficient of friction of the spigot, such as by forming bumps in the external diameter of the spigot or providing knurled surfaces on the spigot, as evidenced by Schroeder et al. (Abstract; Fig. 1-2; [0018, 0023-0024]) and Shumard (Abstract; Fig. 1, 4; [0026-0028, 0030, 0034]), thereby producing a more secure and immobile joint.  Thus, it would have been obvious to one of ordinary skill in the art to likewise increase the coefficient of friction of the spigot 3 of Stewing by these techniques, in order to form a restrained and robust joint.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewing and Sasek as applied to claims 1-3 and 10-11 above, and further in view of Brayman et al. (US 2008/0231042).
Regarding claim 12, Stewing does not specifically teach that the adhesive 5 may include a double sided stick tape.  However, Brayman et al. similarly teach joining sections of pipe together by thermal contraction of the socket end 10 of one section 12 on the spigot end 14 of the other section 16 (Abstract; Fig. 1-4; [0040, 0048, 0051, 0056]), and teach that leakproofing of the resulting joint may be improved by applying .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewing and Sasek as applied to claims 1-3 and 10-11 above, and further in view of any one of Parmann (US 3,887,992), Aitken (US 4,047,739), or Rianda (US 4,792,374).
Regarding claim 13, Stewing does not specifically teach that the method includes one of the heat shrinking technologies recited.  However, it is well known in the art to use a variety of techniques to assist with heating the end of similar sections of synthetic pipe, including an open flame (as evidenced by Parmann: Abstract; Fig. 5; col. 4, LL. 11-21), an oven (as evidenced by Aitken: Abstract; Fig. 1; col. 3, LL. 7-14; col. 10, LL. 17-24), and a plug (e.g., a bladder) run inside a selected area of the joint being formed (as evidenced by Rianda: Abstract; Fig. 1-5, 9; col. 4, LL. 42-49; col. 8, LL. 56-66; col. 9, LL. 36-46; col. 11, LL. 32-49).  Thus, it would have been obvious to one of ordinary skill in the art to provide any of these techniques as a heat shrinking technology in the method of Stewing (in addition to or as a substitute for Stewing’s heated adhesive) with the expectation of predictable results, these technologies being known in the art as effective for heating the end of synthetic pipes like that of Stewing.  Simple substitution 

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kotzer (WO 99/13256), Kurashima (JP 09-144976), and Meier et al. (EP 0 102 919) teach methods considered relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745